DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0213164) in view of Liu et al. (US 2019/0267434).
Referring to Claim 11, Kwon teaches a slave machine for a mobile phone (ABSTRACT), comprising:
a power source unit 1400 (fig. 11) capable of supplying power to the display screen, the main board and the fingerprint identification assembly (see paragraph 94 which shows the power source supplying the display 1900 (fig. 11), board 1200 (fig. 11) and fingerprint assembly 1700 (fig. 11)).
Kwon does not teach a display screen;
a main board provided with a first through hole; and
a fingerprint identification assembly comprising a connecting circuit board and an identification unit, the identification unit being able to be in communication connection 
Liu teaches a display screen 10 (fig. 1);
a main board provided with a first through hole (see last part of fig. 7); and
a fingerprint identification assembly comprising a connecting circuit board (paragraph 54 showing flexible circuit board part of display panel) and an identification unit (paragraph 54 noting fingerprint identification module 20), the identification unit being able to be in communication connection with the main board through the connecting circuit board (see paragraph 54 which shows the fingerprint identification module 20 part of the flexible circuit board 60 which then is communicating with the IC chip 70 also part of the display panel), the identification unit being inserted into the first through hole (paragraph 44 showing fingerprint module in through hole).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Liu to the device of Kwon in order to better secure a mobile device.
Referring to Claim 12, Liu also teaches the display screen comprising a screen unit and a screen circuit board, the screen unit is able to be in communication connection with the main board through the screen circuit board, the main board covers the screen circuit board (paragraph 40 where the circuits in the pixel region 132 is the screen circuit board located at the bottom which means covered by main board).

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Liu and further in view of Gu et al. (US 2020/0212156).

Referring to Claim 14, Gu also teaches the orthographic projection of the protruding portion on the reference plane is completely located within an orthographic projection of the main board on the reference plane, and the orthographic projection of the main board on the reference plane is located outside the orthographic projection of the power source unit on the reference plane (paragraph 49 noting the orthographic projection of the encapsulation metal).

Referring to Claim 20, Liu also teaches a circuit board and a plurality of electronic elements, the plurality of electronic elements are connected with the circuit board separately, and the electronic elements are located at a side of the circuit board facing away from the screen unit (paragraph 54).

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Kwon, Liu, and Gu do not teach, alone nor in combination, the display screen comprising a screen chip, the screen chip protrudes from a side facing away from a display area of the screen unit, and the screen unit is able to be in communication connection with the screen chip through the screen circuit board, the screen chip is able to be in communication connection with the main board through the screen circuit board, the main board is provided with a second through hole, and the screen chip is completely or partially accommodated in the second through hole.
Regarding Claim 17, Kwon, Liu, and Gu do not teach, alone nor in combination, a secondary board, the secondary board and the main board are spaced apart, and the power source unit is located between the main board and the secondary board; and an area of the main board is greater than an area of the secondary board, and the secondary board is able to be in communication connection with the main board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648